Mr. Justice Bailey, dissenting: I fully concur in the opinion of Mr. Justice Magruder, except so far as it assumes to pass upon the constitutionality of those provisions of section eleven of the act fixing the minimum amount of the capital stock of banking corporations in towns, villages and cities having a population of not exceeding five thousand, and also in those having a population not exceeding ten thousand, and holding those provisions to be unconstitutional. The opinion holds, and I think correctly, that it is the general scope and intention of the act, to permit the organization of banking corporations in all towns, villages and cities in the State, irrespective of their population, and that the provisions of section eleven must be construed as words of limitation and restriction and not words of grant. Those provisions must therefore be held to relate solely to communities having only the population therein specified, and they can therefore have no application to cities having a population exceeding ten thousand. The present ease involves the application of the act to the organization of a banking corporation in the city of Chicago, having a population much larger than that specified in section eleven. The provisions of that section have therefore no application, and so long as the residue of the act may be held valid even though section eleven should be held unconstitutional, the question of the unconstitutionality of that section can be of no materiality in deciding the case before us. The relators are no more entitled to the writ of mandamus upon one view of that question than upon the other. When the question of the constitutionality of that section arises in a case involving the organization of banking corporations in any of the towns, villages or cities specified in section eleven with a capital less than the minimum therein prescribed, it will be time enough to determine whether the limitations prescribed in that section are invalid or not. Though unable, to the extent above indicated, to yield my assent to the opinion of Mr. Justice Magruder, I concur in his conclusion that a peremptory writ of mandamus should be awarded. Craig, C. J., and Shope, J., dissenting. Mr. Justice Baker : I concur in the views expressed by Mr. Justice Bailey.